312 F.2d 393
Franklin W. DURGIN, Catherine Durgin and Orpha Durgin, a minor, Appellants,v.John T. GRAHAM et al., Appellees.
No. 19865.
United States Court of Appeals Fifth Circuit.
January 23, 1963.
Rehearing Denied February 27, 1963.

Franklin W. Durgin, pro se.
Henry P. Trawick, Jr., B. C. Nichols, Sarasota, Fla., for appellees.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court dismissing the complaint in this case is AFFIRMED. There being no jurisdiction on the basis of diversity of citizenship, and the complaint having failed to allege jurisdictional facts to bring it within the provisions of any other jurisdictional statute, the judgment of dismissal was correct.

The judgment is

2
Affirmed.